        Case 3:18-cr-00333-VLB Document 289 Filed 11/11/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA               :
                                        :
        v.                              :        No. 18-CR-333 (VLB)
                                        :
 AMBER FOLEY                            :
     Defendant                          :         November 11, 2020
                                        :
                                        :
                                        :
                                        :
                                        :

  ORDER GRANTING GOVERNMENT’S MOTION TO ADJURN JURY SELECTION
                            [258]

      The Court enters this brief Order in the interest of time, as the venire panel

was scheduled to return to the courthouse tomorrow, November 12, 2020. The

Court will articulate its reasoning for the continuance and the efforts undertaken

to summon a jury more fully in the Court’s ruling on Defendant’s forthcoming Third

Motion to Dismiss the Indictment. Despite every effort being made by the Court,

the Court must reluctantly conclude that it is unable to empanel a representative

jury from the 200 prospective jurors summoned without jeopardizing the safety of

all trial participants, given current escalating pandemic conditions and the inability

or reluctance of venirepersons to respond to the Court’s order to complete COVID-

19 and case-specific questionnaires, appear for in-person jury selection or serve

on a jury.


      The actual health risk posed by the pandemic is made clear by yesterday’s

events. The Court summoned twenty venirepersons to appear for the first tranche

of jury selection. Only nine appeared. Just before the nine who complied with the

                                            1
        Case 3:18-cr-00333-VLB Document 289 Filed 11/11/20 Page 2 of 4




summons to appear were to be brought to courtroom 1, the Court was informed

that a Court Security Officer (“CSO”) who patrolled the building yesterday tested

positive for COVID-19. The CSO was last in the building a day earlier and touched

every doorknob while on patrol, necessitating evacuating the building for deep

cleaning. The Court learned today that another CSO has tested positive for the

virus. The Court’s law clerk, with whom she works closely, met with the CSOs in

preparation for jury selection in this case, including at least one of the CSOs who

tested positive for the virus. As a result, the Court’s law clerk must undergo

isolation and testing. Further, contact tracing is now underway.


      For purposes of the Speedy Trial Act, trial “commences” with the voir dire

of the jury. United States v. Fox, 788 F.2d 905, 908 (2d Cir. 1986)(citations omitted).

Here, voir dire commenced, at the latest, on October 26, 2020 when the parties first

received venirepersons’ responses to questions principally drafted by the parties,

as this constitutes the court-supervised examination of prospective jurors. See

Fed. R. Crim. 24. While the Court dismisses the current venire panel, the Court will

reconvene jury selection via questionnaire when conditions in the courthouse and

the district present a safe opportunity to proceed with the in-person phase of jury

selection. The Court finds that the time period between when voir dire commenced

on October 26, 2020 until it reconvenes when questionnaire responses from a new

venire pool are docketed, or January 19, 2021,1 whichever is earlier, to be excluded

from Ms. Foley’s speedy trial clock because the interests of justice in granting the



1This is the Court’s next jury selection date when a criminal trial may realistically
proceed.
                                          2
        Case 3:18-cr-00333-VLB Document 289 Filed 11/11/20 Page 3 of 4




continuance outweigh the interests of the public and the Defendant in a speedy

trial because of the public health risks associated with summoning large groups of

prospective jurors who would be required to sit in close proximity to each other

during jury selection, and if selected, during trial and deliberations; the reduced

ability to obtain an adequate spectrum of prospective jurors as evidenced both by

the public’s perception of the risks associated with jury service and widespread

health conditions that place individuals at risk for severe complications and death

from the virus, and the effect of public health recommendations on the availability

of counsel, witnesses, and Court staff to be present in the courtroom, including

quarantine orders and recommendations.


      As the Court has informed the parties, courtroom one is the only courtroom

in the Hartford seat of court that is specifically retrofitted to mitigate the risk of

contagion to the maximum extent reasonably attainable. As the likelihood that trial

participants will meet an infected person increases, we depend on mitigation

efforts to prevent contagion. In determining the order in which all criminal trials

delayed by the pandemic will proceed, the judges will consider all defendants’

custodial status, their length of detention, and other case specific factors,

including the likelihood of particularized prejudice from delay.


      Unlike defendants who have either contracted COVID-19 or bear a

heightened risk of contracting the virus because they are detained, Ms. Foley is at

liberty. Ms. Foley, the Government, and the U.S. Probation Office consented to Ms.

Foley’s placement at the Virginia Wells Transitional Home, at public expense, as

an accommodation to her indigency. [Dkt. 57 (Consent Mot. to Mod. Cond. of

                                          3
        Case 3:18-cr-00333-VLB Document 289 Filed 11/11/20 Page 4 of 4




Release)](granted by Martinez, J. at [Dkt. 58].2 Although Ms. Foley has not

previously sought modification of the conditions of pre-trial release that placed her

at the half-way house, she remains free to do so.


                                             IT IS SO ORDERED.

                                             _______/s/______________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge

Dated at Hartford, Connecticut: November 11, 2020




2 The Court notes that a Probation Petition for Action on Conditions of Pretrial
Release form states that Ms. Foley was made to leave her mother’s residence and
there were no alternative familial placements at this time. [Dkt. 141].
                                         4
